NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12104

                 SEVKET AKTAS   vs.   TINA AKTAS.


                       December 27, 2018.


Supreme Judicial Court, Superintendence of inferior courts.
     Practice, Civil, Notice of appeal.


     The petitioner, Sevket Aktas, appeals from a judgment of a
single justice of this court denying his petition for
extraordinary relief pursuant to G. L. c. 211, § 3. We affirm.

     The petitioner was divorced from the respondent, Tina
Aktas, pursuant to a judgment of divorce nisi entered February
7, 2011. In May, 2011, the respondent filed a complaint for
modification of child support in the Probate and Family Court,
which was followed, in January of the following year, by a
motion pursuant to Mass. R. Dom. Rel. P. 60(b) to set aside the
property settlement in the divorce judgment. A judge allowed
both requests for relief, issuing a judgment dated December 27,
2013.

     The petitioner then made several pro se filings in the
Appeals Court in an attempt to appeal from the judgment. The
first was treated as a motion to file a late notice of appeal,
which was denied without prejudice. The petitioner renewed the
motion to file a late notice of appeal in his second filing in
the Appeals Court, and a single justice of that court granted
the motion, directing the petitioner "to file his notice of
appeal in the Probate and Family Court on or before November 24,
2014." However, rather than file a notice of appeal in the
Probate and Family Court as directed, the petitioner made a
third pro se filing in the Appeals Court on November 24, 2014,
which consisted of a number of miscellaneous documents (but not
a notice of appeal). The Appeals Court clerk docketed the
                                                                   2


miscellaneous materials, but notified the petitioner that the
case was closed and that "[n]o action will be taken by the court
on this or any future filing in this matter."

     The petitioner then sought extraordinary relief from a
single justice of this court pursuant to G. L. c. 211, § 3,
which the single justice denied.

     "It is incumbent on a party seeking exercise of this
court's extraordinary power of general superintendence under
G. L. c. 211, § 3, to demonstrate the absence or inadequacy of
alternative means of redress." Lasher v. Leslie-Lasher, 474
Mass. 1003, 1004 (2016). The petitioner has failed to meet that
burden here, where he had the opportunity to obtain review of
the judgment of the Probate and Family Court judge in an appeal
to a panel of the Appeals Court; was given leave by a single
justice of the Appeals Court to file a late notice of appeal in
the Probate and Family Court in order to avail himself of that
remedy; yet failed to file a notice of appeal in the Probate and
Family Court as directed, either within the time initially
provided by the rules or within the extended time authorized by
the Appeals Court single justice. See Mass. R. A. P. 3 (a), as
amended, 378 Mass. 927 (1979) ("An appeal permitted by law from
a lower court shall be taken by filing a notice of appeal with
the clerk of the lower court . . ."); Mass. R. A. P. 4, as
amended, 430 Mass. 1603 (1999) (defining time within which
notice of appeal must be filed); Mass. R. A. P. 14 (b), as
amended, 378 Mass. 939 (1979) (authorizing single justice of
appellate court to extend time for filing notice of appeal).
See also Lasher, supra (affirming denial of relief pursuant to
G. L. c. 211, § 3, where adequate review of order denying relief
from divorce judgment could be obtained "through the ordinary
appellate process, in an appeal to a panel of the Appeals
Court"); Cimini v. Cimini, 449 Mass. 1033 (2007) (affirming
denial of relief pursuant to G. L. c. 211, § 3, where
appropriate avenue for relief from interlocutory order of
Probate and Family Court judge was "to appeal in the ordinary
course from any final adverse judgment in the Probate and Family
Court"). The single justice did not commit a clear error of law
or abuse her discretion in denying relief.

                                   Judgment affirmed.


    Sevket Aktas, pro se.